Citation Nr: 1117647	
Decision Date: 05/09/11    Archive Date: 05/17/11	

DOCKET NO.  07-28 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from April 1986 to August 1986 and from October 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the VARO in Denver, Colorado, that denied entitlement to service connection for PTSD.  This issue is the only one which has been certified for the Board's review at this time.  

A review of the record reveals that service connection is currently in effect for:  Low back disability, rated as 20 percent disabling; right knee disability, rated as 10 percent disabling; left knee disability, rated as 10 percent disabling; residuals of a gunshot wound to the abdomen, rated as 10 percent disabling; and left leg numbness associated with the low back disability, rated as 10 percent disabling.  With consideration of the bilateral factor, a combined disability rating of 50 percent has been in effect since October 1998.  


FINDING OF FACT

In a communication dated June 22, 2010, the Veteran's accredited representative stated "the Veteran wishes to stop his appeal and not attend his BVA hearing dated 6-22-2010.  Please cancel his appeal at this time."  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for PTSD has been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be made in writing.  38 C.F.R. § 20.204.

As noted above, in a statement dated in June 2010, the Veteran's accredited representative reported that the Veteran wanted to "stop" his appeal and not attend a hearing scheduled for him in June 2010.  The representative asked that the VA "please cancel his appeal at this time."

As a result, there are no allegations of errors of fact or law for appellate consideration with regard to the issue that has been certified for the Board's review at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.  


ORDER

The appeal as to entitlement to service connection for PTSD is dismissed.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


